IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Solomon, Haines &                  :
Kibblehouse, Inc., O'Neil Properties     :
Group, Henkels & McCoy                   :
and Commonwealth of Pennsylvania         :
                                         :
David Solomon and Fanya Solomon          :   No. 681 C.D. 2017
                                         :
            v.                           :
                                         :
Joseph D. Hulme, IV                      :
                                         :
            v.                           :
                                         :
Haines & Kibblehouse, Inc.               :
                                         :
Appeal of: Joseph D. Hulme, IV           :


                                     ORDER

            NOW, June 11, 2018, having considered appellees’ joint application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge